To The Honorable Speaker and Members of the House of Representatives
State Capitol
Montgomery, Alabama
Dear Ladies and Gentlemen:
The Chief Justice has received a letter from the Honorable John W. Pemberton, Clerk, House of Representatives, dated May 10, 1979, forwarding a copy of House Resolution No. 108, in which the House has requested our opinion as to the constitutionality of House Bill 540, 1979 Regular Session. The resolution reads, as follows:
“WHEREAS, H. B. 540 would transfer the maintenance responsibility of county roads in certain counties from the Alabama State Highway Department to the county governing bodies of those several counties, and
“WHEREAS, those counties have transferred this maintenance responsibility to the State Highway Department by various local acts approved by the Legislature, and
“WHEREAS, the governing bodies of these counties generally oppose any change of the present system
“BE IT HEREBY RESOLVED BY THE HOUSE OF REPRESENTATIVES, that it hereby formally requests that the Justices of the Supreme Court render us their opinion as to the legality of this general Act repealing these various local acts of the Legislature without giving any notice to the citizens of the various counties.”
Since the adoption of 1923 of the Act authorizing the Justices of this Court to give their opinions, which Act is now codified as Code 1975, § 12-2-10, the Justices have consistently not given advisory opinions on the general constitutionality of pending legislation, but have restricted their opinions to questions which raise the constitutionality of pending legislation under specific provisions of the Constitution.
The Justices have not answered requests for an advisory opinion on the general constitutionality of an Act of the Legislature or statute, because:
1. Such requests are considered too broad and indefinite.
2. Advisory opinions are restricted to questions on the constitutionality of proposed legislation arising under a stated section or sections of the Constitution.
Opinion of the Justices No. 225, 335 So.2d 392 (Ala.1976).
The request here, we respectfully suggest, falls within the category of those re*1051quests which we have traditionally not answered.
Respectfully submitted,
C. C. TORBERT, JR., Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAM A. BEATTY Justices.